PER CURIAM.
This is a petition to review Wallace v. State, 478 So.2d 1092 (Fla. 5th DCA 1985), in which the district court certified the following question as one of great public importance:
In crediting jail time served on concurrent sentences, must time served be applied in full to each concurrent sentence?
Id. In Daniels v. State, 491 So.2d 543 (Fla.1986), we answered this question in the affirmative. Accordingly, we quash the decision of the district court and direct that the case be remanded to the trial court for sentencing consistent with Daniels.
It is so ordered.
McDonald, C.J., and ADKINS, BOYD, OVERTON, EHRLICH, SHAW and BARK-ETT, JJ., concur.